Title: To Thomas Jefferson from John Moody, 18 September 1805
From: Moody, John
To: Jefferson, Thomas


                  
                     
                        Respected Sir.
                     Richmond September 18th. 1805.
                  
                  I have been informed you are Building or have a Merchant Mill Near Monticello, if you are not Supplyed with Burr Stones for your Mill I would be Glad to Have the Jobb. as I have Again Commenced the Mill Stone Making (of french Burr) a Bussnes I persued here with Success Previous to the year 1794. The times then Caused me to Abandon it, for Some time past it has been Verry Difficult to procure the Burr Peices by Accident I have Lately Bot about 1500. Good Burrs which is advertised in the papers here; But I Verry much fear Obtaining a future Supply the Gentleman I Bot from will Shortly go to france for the purpose of Gitting a Cargo if Possible. will you be pleased to Drop me a line of Advice on the these Subjects which will Infinitely Oblidge your 
                  Most Obedient and Verry Humble Sevt.
                  
                     John Moody
                     
                  
               